DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 2/1/2022.  Claims 1, 4, 8, 14, 18 have been canceled and claims 2-3, 5-7, 9-13, 15-17, 19-21 are pending in the application. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11 and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal [US 2015/0055457].
As claims 10 and 20, Agarwal discloses A method for managing a plurality of queues of a NIC of a host computer, the method comprising assigning a plurality of [Fig 2 discloses assigning a plurality of packet flows to the first and second RSS pools “Ref 215 and 210” wherein each RSS pool includes a plurality of hardware queues “Ref 215 has the hardware queues Ref 230-238 and Ref 210 has a plurality of hardware queues, Ref 222 and 224” in NIC Ref 200, Par. 0033, 0081, 0135, Page. 15, claim 1]; determining that a receive to transmit ratio for a particular address, which is used by flows that are not associated with any of the RSS pools, has reached a threshold [Fig 2, Ref 710 disclose determining if traffic that addresses to a VM in default queue that do not associate with the first and second pools has reach threshold usage such as input rate greater than output rate creates length of queue excessing the threshold]; and based on the determination, assigning the particular address and thereby the flows that use that address to the first RSS pool such that subsequent incoming data packets of the flows that use the particular address as a destination address are mapped to the first RSS pool [Fig 7, Ref 715, 720, 730 and 735, assigning the traffic in default queue to the first pool if the address of VM associates the first pool in order to allow the subsequence packet to directly forward to the first pool].
As claims 11 and 21, Agarwal discloses the particular address is an address
associated with a virtual machine migration operation [Fig 2, VM from default queue moves to a first pool].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7, 9 and 12-13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal [US 2015/0055457] in view of Dubal [US 2011/0142064].
As claims 2 and 12, Agarwal discloses a method for managing a plurality of queues of a network interface card (NIC) of a host computer, the method comprising monitoring a plurality of RSS pools comprising at least first and second RSS pools, each respective RSS pool corresponding to a respective plurality of hardware queues of the NIC [Fig 12 discloses RSS pools which comprising a first RSS pool, Ref 1220 and a second RSS pool, Ref 1215, wherein each pool corresponding hardware queues of NIC such as 1250 is hardware queue, Par. 0032-0036, 0053, 0064, 0081, 0135]; assigning flows to the hardware queues of the first and second RSS pools [Page 17, claim 1 disclose assigning the traffic to first pool and second pools] by (i) mapping each flow to one of a first table and a second table respectively associated with the first and second RSS pools [Par. 0028, 0050, 0080, 0114, 0120, 0138, 0142 discloses each filter for each pool used to direct traffic the queue of the pool for VM and Fig 5, Ref 514, Fig 10-12, Ref Filters and Fig 15, Ref 1510], determining that (i) usage of at least one of the hardware queues corresponding to the first RSS pool has [Fig 4, Ref 410 discloses monitoring queue length to determine if length is greater than threshold, Fig 8, Ref 820] and (ii) the hardware queues of the second RSS pool are underutilized [Fig 8, Ref 860 and 840 disclose if the queue of the first pool is over-utilized, then determining if any queue of second pool is under-utilized]; and based on the determination, reallocating at least a particular hardware queue from the second RSS pool to the first RSS pool [Fig 8, Ref 845 discloses a free queue, Ref 1250 of Fig 12, from another pool, Ref 1215, relocated to another queue Fig 12, Ref 1220].  However, Agarwal fails to disclose what Dubal discloses (ii) computing a hash from each flow’s set of one or more header values [Fig 3, Ref 308 for computing a hash value using header of the packet], and (iii) mapping each flow’s computed hash value to a record, in the table mapped to the flow, that identifies a hardware queue of the table’s associated first or second pool [Fig 3, Ref 308 and Fig 4 discloses hash value used to identify which queue need to be selected for storing the flow, Par. 0031-0032]; creating a record in the first table associated with the first RSS pool that maps a set of hash values to the particular hardware queue [Par. 0049].
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of claimed invention to apply a method and system for generating a
hash value from a packet in order to a queue based on the hash value as disclosed by
Dubal into the teaching of Agarwal. The motivation would have been to prevent data
loss.
	As claims 3 and 13, Agarwal implicitly discloses removing a record from the second table associated with the second RSS pool that maps a set of values to the [a record in the filter of second pool must be removed after finishing a session for a particular queue for particular address, Par. 0114].
	As claims 5 and 15, Agarwal discloses when it is determined that usage of at least one of the hardware queues corresponding to the first RSS pool has increased above a threshold usage value [Fig 8, Ref 820 discloses determining if the queues in the pool are overutilized], the method further comprises identifying a particular hardware queue in the first RSS pool that is currently underutilized [Fig 8 Ref 825], and modifying the table associated with the first RSS pool so that a subset of data packets previously mapped to the hardware queue with usage above the threshold usage value are instead mapped to the particular hardware queue [Fig 8, Ref 830 discloses move the traffic from overload queue to underload queue by modifying a filter of queue in order to steer the packet to a correct queue, Par. 0114, 0120, 0138, 0151-0152].
As claims 6 and 16, Agarwal discloses each respective RSS pool is associated with a respective logical queue backed by the respective plurality of hardware queues to which the RSS pool corresponds [Fig 12, Ref 1250 is a queue backed by the queues of pool, Ref 1220, 1215].
As claims 7 and 17, Agarwal discloses determines whether a destination address of the packet maps to one of the RSS pools, and (ii) when the destination address maps to a particular RSS pool, selects one of the hardware queues that correspond to the
particular RSS pool [Par. 0010, 0042, 0047, 0080, 0094, 0116, 0120].
As claims 9 and 19, Agarwal discloses virtualization software of a host computer on which a plurality of virtual machines execute [Fig 5 disclose Ref 505 executing virtual software of a host].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414